DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
The final office action mailed on 01/08/2021 is vacated with the instant final office action replacing the previously mailed final office action which incorrectly had typographical errors and inadvertent mistakes. During a telephone conversation, Applicant’s representative pointed out to the examiner typographical errors and inadvertent mistakes in the final office action and requested the re-issue of the final office action.
Response to Arguments
Applicant’s arguments/remarks filed on 10/08/2020 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the 103 rejections of amended claim 1, applicant’s amendments to claim 1 and accompanying arguments has/have overcome the claim rejection(s). 
With respect to the 103 rejections of new claim 22 (which corresponds to previous claim 1), applicant’s arguments that “claim 22 is allowable for the reasons/arguments set forth in connection with independent claim 1” is not found persuasive. 
Applicant’s argument that the statement the skill artesian would know that “Maier and the claimed invention use the same technique” is not a proper basis for determining obviousness is not found persuasive. According to MPEP 2141 II, MPEP 2141.01 a II, and MPEP 2141.02, it is proper and imperative to ascertain the similarities and differences between the claimed invention and the prior art  when determining obviousness. Examiners submits that the argued statement is taken out of context and should be interpreted within the context of the rejection as a whole.

Applicant’s argument that “a person of ordinary skill in the art could not form an opinion with regards to whether or not the claimed invention is the same technique as the prior art” is not found persuasive. Since Maier and the claimed invention use molds to compress and shape powder to produce a vacuum insulated structure, a person having ordinary kill in the art would readily understand/recognize that Maier and the claimed invention use the same molding technique. Thus, the argued statement is a factual statement supported by evidence/knowledge and not an opinion as applicant alleges. 
Applicant’s argument that the statement “the skill artesian would understand that Maier and the claimed invention both form equivalent structures” is improper in light of MPEP 2144.06 is not found persuasive. MPEP 2144.06 discusses equivalents for combining or substituting for the same purpose whereas the analysis presented in the rejection compares the structures of Maier (i.e. the prior art) and the claimed invention to ascertain similarities/differences. Since the analysis presented in the rejection provides factual findings/evidence and is in accordance with MPEP 2112.01 I and MPEP 2113, the statement is proper.
In response to applicant’s arguments that there is no teaching/suggestion in Maier that the rigidity of the wrapper and the liner decreases/affects the molding/shaping quality of the vacuum insulated core, that the problem is hypothetical, that there is no evidence of record that the proposed modification would solve the hypothetical problem, and that the motivations are speculative, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2141 III. In this case, the argued teachings/suggestions/motivations are derived from teachings/suggestions in the applied prior art, knowledge gathered from considering ALL prior art of record, knowledge generally available to one of ordinary skill in the fields of methods for molding vacuum insulated structures and ordinary common sense. 
Applicant’s argument that the rejection does not properly consider the entire teachings of Maier because Maier teaches prefabricated foldable panels in Figs. 2-4 is not found persuasive. Figs. 2-4 and its accompanying text of Maier disclose an alternative folding method for forming five-sided housings with powder-vacuum insulated walls. According to MPEP 2141.02 VI,  MPEP 2123 and MPEP 2145 X D 1, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….". According to MPEP 2143 I B example 5, the Federal Circuit’s discussion in ICON also makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away. In this case, since Maier does not teach that the proposed modification is undesirable, Maier cannot be said to teach away.
Examiner submits that applicant is not considering the rejection as a whole because applicant is omitting the context/sentences linked to the argued statements in the rejection. Since the obviousness rejection is in accordance with the requirements set forth in MPEP 2141 II-IV, the obviousness rejection is valid.
In response to applicant's arguments against the references individually (i.e. Maier), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., amendments made to claim 1 but not claim 22) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to the 103 rejection of claim 12, applicant’s arguments that there is no teaching or suggestion in Maier, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2141 III. In this case, the argued teachings/suggestions/motivations are derived from teachings/suggestions in the applied prior art, knowledge gathered from considering ALL prior art of record, knowledge generally available to one of ordinary skill in the art of methods for molding vacuum insulated structures and ordinary common sense. 
In response to applicant's arguments against the references individually (i.e. Maier), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument that the used references in the modification are completely dissimilar to Maier is not persuasive. It has been held that a prior art reference must either be in the field of applicant’s In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the references used are in the field of applicant’s endeavor (i.e. molding of vacuum insulated structures) and/or disclose equivalent/known manners for solving the problem of providing films between molds securely without wrinkling/deformation/damage. 
In response to applicant's argument about the combination of references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., amendments made to claim 1 but not claim 12) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For all the reasons set forth above, the 103 rejections for claims 12 and 22 are maintained. 
Claim Objections
New claim 21 is objected to because of the following informalities:  
In line 3 of claim 21, “the substantially planar surface portion” should be changed to --the substantially planar central surface portion--. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12-17, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier (DE 4311510 – with certified English translation – of record) alone or further in view of Hiroshi (JP S61168772 with certified English translation – of record), Kojima (JP 2006064090A with English machine translation – of record), Hanley (US 2012/0297813 – of record) and/or Tatsumi (JP 2010156542A with certified English machine translation – of record).
Regarding claim 12, Maier discloses a method of fabricating a vacuum insulated refrigerator structure (pg. 2, paragraph 1 and claim 7), the method comprising:
positioning a first barrier film having a first peripheral edge portion in a female mold cavity (providing/positioning a lower gas-tight plastic film having edge areas (not shown) in a cavity of mold 1: pg. 4, 1st paragraph; pg. 5, 1st paragraph; pg. 6, last paragraph; claim 7; and F1);
positioning porous powder filler material on the first barrier film (introducing silica powder 3 on the gas-tight plastic film such that the plastic film contacts/faces the powder 3: pg. 4, 1st paragraph; pg. 5, 1st paragraph; pg. 6; and F1); 
positioning a second barrier film having a second peripheral edge portion onto a male mold (providing/positioning an upper gas-tight plastic film having edge areas (not shown) indirectly onto a stamp 4 via 5 such that the powder 3 is disposed and compressed between the upper and lower plastic films: pg. 5, 1st paragraph; pg. 6, last paragraph; claims 1 & 7; and F1; wherein the taught gas-tight plastic films read on the claimed barrier films in view of [0018] of the instant specification and its ordinary meaning in the art);
moving the male mold and the second barrier film to press the second barrier film into contact with the porous powder filler material to deform the second barrier film and the porous powder filler material into a shape including a generally planar central portion and at least one sidewall portion extending transversely from the generally planar central portion (moving stamp 4 and the upper gas-tight plastic film to “formatively” compress the powder 3 between the gas-tight plastic films into a shape including a planar central portion and columns/walls at lateral areas 6 to form 5-sided housing with a sixth side opened: pg. 6; the shape of mold 1 and stamp 4 shown in annotated F1 below and the description in pg. 3 of the molded housing implicitly teach/suggest the claimed shape; the shape of 4 and 5 shown in F1 implicitly teach/suggest to the skill artesian that the housing molded by the taught method 
forming at least a partial vacuum between the first and second barrier films (powder-filled space is gas/air evacuated: pg. 5, 1st paragraph; pg. 6; last paragraph; claims 1 & 7; and F1; the skill artesian would understand/infer from these teachings that the powder-filled space is the space between the taught gas-tight upper and lower plastic films);
sealing the first and second peripheral edge portions together to form a vacuum insulated core having porous powder filler material disposed in a vacuum (sealing/welding the edge regions of the plastic films after the evacuating step to form “contiguous powder embedding sealed by gas-tight and gas-tightly connected film layers”: pg. 3, 2nd paragraph; pg. 6, last paragraph; claims 1 & 7; the taught “contiguous powder embedding sealed by gas-tight and gas-tightly connected film layers” reads on the claimed vacuum insulated core);
positioning the vacuum insulated core between a wrapper (2) and a liner (5) (the “contiguous powder embedding sealed by gas-tight and gas-tightly connected film layers” is positioned/arranged between containers 2 and 5: pg. 3, 2nd paragraph; pg. 6, last paragraph; claims 1 & 7; F1; wherein the “outer container 2” reads on the claimed wrapper while the “inner container 5” reads on the claimed liner); and
connecting the wrapper to the liner to form a vacuum insulated refrigerator structure (edge areas of containers 2 and 5 are connected to each other: pg. 4, last paragraph and claim 5; a vacuum insulated housing/device suitable for household refrigerating devices is formed: pg. 3, 1st to 3rd paragraph; pg. 6, last paragraph; claims 1 and 7; the taught formed housing/device reads on the claimed vacuum insulated refrigerator structure). 

    PNG
    media_image1.png
    657
    786
    media_image1.png
    Greyscale

The skill artesian would readily understand/infer that Maier and the claimed invention use the same technique (i.e. compression molding) and form substantially equivalent structures in terms of elements and shape at the end of the methods (as applied above).
Maier differs from the claimed invention in that Maier discloses to position the second barrier film indirectly onto the male mold (as applied above) whereas the claimed invention requires to position the second barrier film onto the male mold. While the claimed language does not specify if the positioning of the second barrier film onto the male mold is direct or indirect, examiner assumes, for purposes of examination, that the claimed invention implicitly requires to position the second barrier film directly onto the male mold in view of the specification. Thus, Maier differs from the claimed/disclosed invention in that the wrapper and the liner (containers) are provided inside the molds during compression molding in Maier whereas the wrapper and the liner are provided outside the molds after compression molding in the disclosed/claimed invention. 
However, since the skill artesian would understand/infer that Maier and the claimed invention use the same technique (i.e. compression molding) and form substantially equivalent structures in terms of  would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Maier by excluding the wrapper and the liner from molds and the compression molding step such that the second barrier film is directly positioned onto and in direct contact with the male mold (i.e. upper gas-tight plastic film is positioned directly onto stamper 4) during compression molding of the vacuum insulated core and by positioning the molded vacuum insulated core in the wrapper and the liner after the molded vacuum insulated core is removed from the molds for the benefit(s) of facilitating/improving the molding/shaping of the vacuum insulated core and/or preventing damage to the liner and the wrapper during compression molding of the vacuum insulated core. Additionally, since it has been held that the changes to the order of adding ingredients is obvious in the absence of new or unexpected results (See MPEP 2144.04 IV C; in this case, the adding of the wrapper and the liner outside the molds after compression molding of the vacuum insulated core yields the predictable result of forming the same structure/product than when adding the wrapper and the liner inside the molds during the compression molding of the vacuum insulated core), the proposed modification is deemed obvious and within one ordinary skill in the art. 
Alternatively, if applicant believes that the proposed modification is not obvious to a person of ordinary skill in the art (POSITA) in view of the teachings/suggestions of Maier and general knowledge of a POSITA, then, in the same field of endeavor, methods of fabricating vacuum insulated structures, Hiroshi teaches a method comprising the steps of positioning a first barrier film (B) having a first peripheral edge portion in a female mold (7) cavity; positioning powder (3) on the first barrier film; positioning a second barrier film (A) having a second peripheral edge portion over the porous filler material whereby the porous powder filler material is disposed between the first and second barrier films (F2a); and moving a male mold (8) that is in contact with the second barrier film to press the second o of films to keep the inside in vacuum state); removing the molded vacuum insulated core (1) from the molds (F2c); and positioning the molded vacuum insulated core (1) inside an outer box (6) for the benefit(s) of allowing shaping to be imparted to the barrier films and to powder during compression molding of the vacuum insulated core (1) and/or forming a functional/complex vacuum insulated refrigerator structure (pg. 4 to pg. 5 and F1-2c). Thus, Hiroshi teaches/suggests to a POSITA that compression molding of vacuum insulated cores without rigid wrappers/containers in the molds during compression molding is known/possible and desirable as it allows the male/female mold(s) to contact and shape barrier films as well as powder during compression molding. For these reasons, Hiroshi obviates to add the wrapper and the liner to the vacuum insulated core outside the molds and after the compression molding of the vacuum insulated core. 
In the same field of endeavor, methods of fabricating vacuum insulated material, Kojima teaches to mold vacuum insulated core (powder 4 and barrier film(s) 15) without rigid containers/wrappers/liners in the molds during compression molding of the vacuum insulated core for the benefit(s) of conforming the shape of the entire vacuum insulated core to the arbitrary shape of the molds and/or enhancing quality of the compression molded vacuum insulated core (P0011, P0016, P0037-0038, and F4-6).
In the same field of endeavor, refrigerator structures, Hanley teaches the concept of positioning/arranging a vacuum insulated core/panel (22; wherein the filler insulating material can be powder such as silica powder: P0022 and claim 14) between a wrapper (12) and a liner (14) and connecting the wrapper to the liner to form a vacuum insulated refrigerator structure (F2) for the benefits of forming an improved refrigerator structure (P0016-0017 and F1-2). Thus, Hanley teaches/suggests to a POSITA to position a formed vacuum insulated core between a wrapper and a liner without molds and AFTER the vacuum insulated core is formed. 
 functional refrigerator part/structure (P0018, P0030, and F4). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Maier in view of Hiroshi, Kojima, Hanley and/or Tatsumi by excluding the rigid wrapper and the liner from molds and the compression molding step such that such that the second barrier film is positioned onto and is in direct contact with the male mold during compression molding of the vacuum insulated core for the benefit(s) of conforming the shape of the entire vacuum insulated core (i.e. barrier films and powder) to the shape of the molds and/or enhancing the quality/shaping of the compression molded vacuum insulated core. It would also have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Maier in view of Hiroshi, Kojima, Hanley and/or Tatsumi by positioning the molded vacuum insulated core in the rigid wrapper and the liner after the molded vacuum insulated core is removed from the molds and by connecting the wrapper to the liner to arrive at the claimed invention for the benefit(s) of forming a complete/functional vacuum insulated refrigerator structure. 
The combination, as applied above, obviates all the limitations except for positioning the second barrier film directly onto the male mold.
However, as evidenced by Amstutz (US 2015/0224685 – of record: F2-4), Luisi (US 2008/0309210 – of record; P0008, F2-3), and/or Sbrana (US 5972151 – of record: F14-17), the positioning of plastic films directly onto the molds via clamps/suctioning/frames is known and used in the art of compression molding to prevent wrinkling of the film, to enhance shaping of the film, and/or to prevent damages to or unwanted deformation of the film before/during compression molding. Additionally, based on knowledge/teachings available to a POSITA in the prior art of record and/or in the 
Since Maier discloses indirect positioning of the second barrier film onto the male mold and direct positioning of plastic films onto molds is known, desirable, and within one of ordinary skill in the art (as applied above), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the method of the combination in view of available knowledge in the art by positioning the second barrier film directly onto the male mold for the benefit(s) of allowing the positioning of the second barrier film onto the male mold without the container 5, preventing wrinkling of the film, enhancing shaping of the film, and/or preventing damage/deformation to/of film before/during the compression molding step.
Regarding claims 13-15, since Maier further implicitly teaches/suggests a substantially planar central surface portion and orthogonal side-wall surface(s) of the molds 4 and 1 (annotated F1 above; Examiner notes that F1 is more clearly depicted in other foreign counterparts such as EP0619452A1 and DK0619452T3) and that his method produces a “five-sided” housing (pg. 3, 3rd paragraph and as applied above), Maier further implicitly teaches/suggests all the limitations of these claims. In addition, since Hanley further teaches the desire of forming/using a vacuum insulated core (22) having a five-sided shape comprising a planar and rectangular central portion and walls extending orthogonally from the central planar portion because it is the fundamental shape of most of the parts of refrigerators such as cabinets (P0016 and F1-2), Hanley further obviates the claimed limitations. Additionally, since a skill artesian would have known/deduced from knowledge/teachings available in the prior art of record that the shape of the molds dictates the shape of the vacuum insulated core and that vacuum insulated cores having the a five-sided shape having a planar and rectangular central portion and walls extending orthogonally from the central planar portion are desirable in the art as this shape is the fundamental shape of most of the parts of refrigerators (e.g. cabinets, doors, and compartments), it would have been obvious to one with ordinary skill in the art to further modify the method of the combination by modifying the shape of the molds with the claimed shapes to arrive at the claimed invention for the benefit(s) of molding a vacuum 
Regarding claim 16, since Kojima further teaches to use multilayer films as barrier films because they have suitable/improved gas barrier properties (P0020-0021), Hanley further teaches to use multi-layer films as the barrier envelope for the vacuum insulated core (P0019 and F4), Tatsumi further teaches to use multilayer films as barrier films because they have suitable/improved gas barrier properties (P0023-0025), and the skill artesian would have known/deduced from knowledge available in the prior art of record, such as from Kuecuekpinar (WO 02/052208 – of record; pg. 5, L13-21; pg. 2, L31-32) or Thiery (US 2016/0116100 – of record; P0058 & P0069) that it is desirable/beneficial to use multi-layer barrier films as the barrier films, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of the combination by using multi-layer films as the barrier films for the benefit(s) of increasing the gas barrier properties of the barrier films, reducing/controlling the permeation of gases/vapor into the powder material and/or enhancing the insulation properties/life of the vacuum insulated core. 
Regarding claim 17, since Maier teaches to weld/seal the edge areas of the plastic films (as applied above) and the skill artesian would have understood/inferred that the edge areas (i.e. peripheral edge portions) of the films needed to be overlapping before they can be welded/sealed together, Maier further implicitly teaches/suggests the limitations of this claim. Additionally, since Hiroshi (pg. 4, last paragraph and F2a-b), Kojima (P0022 and F5), and/or Tatsumi (P0021 and F3) further teach to overlap the edge portions of the films prior to sealing them together, the combination further obviates this claim. 

Regarding claim 20, since Maier further teaches that the formed vacuum insulated refrigerator structure/housing is a five-sided housing with a sixth side opened and adapted to be closed by a door construction (pg. 3, 3rd paragraph and pg. 6, last paragraph), Maier further implicitly teaches/suggests the limitations of this claim. Additionally, since Hanley further teaches to use five-sided vacuum insulated refrigerator structure (F2) comprising the vacuum insulated core/panel (22) between the wrapper (12) and the liner (14) as an improved refrigerator cabinet (10) defining an insulated food storage compartment and an access opening that provides access to the insulated food storage compartment (P0016-0017 and F1-2), the combination further obviates this claim. 
Regarding claim 22, Maier discloses a method of fabricating a vacuum insulated refrigerator structure (pg. 2, paragraph 1 and claim 7), the method comprising:
positioning a first barrier film having a first peripheral edge portion in a female mold cavity (providing/positioning a lower gas-tight plastic film having edge areas (not shown) in a cavity of mold 1: pg. 4, 1st paragraph; pg. 5, 1st paragraph; pg. 6, last paragraph; claim 7; and F1);
positioning porous powder filler material on the first barrier film (introducing silica powder 3 on the gas-tight plastic film such that the plastic film contacts/faces the powder 3: pg. 4, 1st paragraph; pg. 5, 1st paragraph; pg. 6; and F1); 
positioning a second barrier film having a second peripheral edge portion over the porous filler material whereby the porous powder filler material is disposed between the first and second barrier films (providing/positioning an upper gas-tight plastic film having edge areas (not shown) over powder 3 such that the powder 3 is disposed and compressed between the upper and lower plastic films: pg. 5, 1st paragraph; pg. 6, last paragraph; claims 1 & 7; and F1; wherein the taught gas-tight plastic films read on the claimed barrier films in view of [0018] of the instant specification and its ordinary meaning in the art);
utilizing a male mold … to press the second barrier film and cause the second barrier film and the porous powder filler material to deform into a shape including a generally planar central portion and at least one sidewall portion extending transversely from the generally planar central portion (utilizing/moving stamp 4 to “formatively” compress the powder 3 between the plastic films into a shape 
evacuating air between the first and second barrier films (powder-filled space is gas/air evacuated: pg. 5, 1st paragraph; pg. 6; last paragraph; claims 1 & 7; and F1; the skill artesian would understand/infer from these teachings that powder-filled space is the space between the taught upper and lower gas-tight plastic films);
sealing the first and second peripheral edge portions together to form a vacuum insulated core (sealing/welding the edge regions of the plastic films after the evacuating step to form “contiguous powder embedding sealed by gas-tight and gas-tightly connected film layers”: pg. 3, 2nd paragraph; pg. 6, last paragraph; claims 1 & 7; the taught “contiguous powder embedding sealed by gas-tight and gas-tightly connected film layers” reads on the claimed vacuum insulated core);
positioning the vacuum insulated core between a wrapper (2) and a liner (5) (the “contiguous powder embedding sealed by gas-tight and gas-tightly connected film layers” is positioned/arranged between containers 2 and 5 during and after the compression molding and sealing steps: pg. 3, 2nd paragraph; pg. 6, last paragraph; claims 1 & 7; F1; wherein the “outer container 2” reads on the claimed wrapper while the “inner container 5” reads on the claimed liner); and
connecting the wrapper to the liner to form the vacuum insulated refrigerator structure (edge areas of containers 2 and 5 are connected to each other: pg. 4, last paragraph and claim 5; a vacuum insulated housing/device suitable for household refrigerating devices is formed: pg. 3, 1st to 3rd paragraph; pg. 6, 

    PNG
    media_image1.png
    657
    786
    media_image1.png
    Greyscale

The skill artesian would readily understand/infer that Maier and the claimed invention use the same technique (i.e. compression molding) and form substantially equivalent structures in terms of elements and shape at the end of the methods (as applied above).
Maier fails to teach that his male mold is in contact with the second barrier film (stamp 4 is not in contact with the plastic film because container 5 is arranged between them). Thus, Maier differs from the claimed invention in that the wrapper and the liner are provided inside the molds during compression molding in Maier whereas the wrapper and the liner are provided outside the molds after compression molding in the disclosed/claimed invention. 
However, since the skill artesian would readily understand/infer that Maier and the claimed invention use the same technique (i.e. compression molding) and form substantially equivalent structures in terms of elements and shape at the end of the methods (as applied above) and the skill artesian would have known/inferred that the rigidity of the wrapper and the liner (i.e. the taught containers are disclosed  would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Maier by excluding the wrapper and the liner from molds and the compression molding step such that at least the male mold is in direct contact with the second barrier film (i.e. upper gas-tight plastic film) during compression molding of the vacuum insulated core and by positioning the molded vacuum insulated core in the wrapper and the liner after the molded vacuum insulated core is removed from the molds for the benefit(s) of facilitating/improving the molding/shaping of the vacuum insulated core and/or preventing damage to the liner and the wrapper during compression molding of the vacuum insulated core. Additionally, since it has been held that the changes to the order of adding ingredients is obvious in the absence of new or unexpected results (See MPEP 2144.04 IV C; in this case, the adding of the wrapper and the liner outside the molds after compression molding of the vacuum insulated core yields the predictable result of forming the same structure/product than when adding the wrapper and the liner inside the molds during the compression molding of the vacuum insulated core), the proposed modification is deemed obvious and within one ordinary skill in the art. 
Alternatively, if applicant believes that the proposed modification is not obvious to a person of ordinary skill in the art (POSITA) in view of the teachings/suggestions of Maier and general knowledge of a POSITA, then, in the same field of endeavor, methods of fabricating vacuum insulated structures, Hiroshi teaches a method comprising the steps of positioning a first barrier film (B) having a first peripheral edge portion in a female mold (7) cavity; positioning powder (3) on the first barrier film; positioning a second barrier film (A) having a second peripheral edge portion over the porous filler material whereby the porous powder filler material is disposed between the first and second barrier films (F2a); and utilizing a male mold (8) that is in contact with the second barrier film to press the second barrier film (A) and cause the second barrier film and the porous powder filler material (3) to deform into a desired shape (F2b); evacuating air between the first and second barrier films (“evacuating step”); sealing the first and second peripheral edge portions together to form a vacuum insulated core (sealing the o of films to keep the inside in vacuum state); removing the molded vacuum insulated core (1) from the molds (F2c); and positioning the molded vacuum insulated core (1) inside an outer box (6) for the benefit(s) of allowing shaping to be imparted to the barrier films and to powder during compression molding of the vacuum insulated core (1) and/or forming a functional/complex vacuum insulated refrigerator structure (pg. 4 to pg. 5 and F1-2c). Thus, Hiroshi teaches/suggests to a POSITA that compression molding of vacuum insulated cores without rigid wrappers/containers in the molds during compression molding is known/possible and desirable as it allows the male/female mold(s) to contact and shape barrier films as well as powder during compression molding. For these reasons, Hiroshi obviates to add the wrapper and the liner to the vacuum insulated core outside the molds and after the compression molding of the vacuum insulated core. 
In the same field of endeavor, methods of fabricating vacuum insulated material, Kojima teaches to mold vacuum insulated core (powder 4 and barrier film(s) 15) without rigid containers/wrappers/liners in the molds during compression molding of the vacuum insulated core for the benefit(s) of conforming the shape of the entire vacuum insulated core to the arbitrary shape of the molds and/or enhancing quality of the compression molded vacuum insulated core (P0011, P0016, P0037-0038, and F4-6).
In the same field of endeavor, refrigerator structures, Hanley teaches the concept of positioning/arranging a vacuum insulated core/panel (22; wherein the filler insulating material can be powder such as silica powder: P0022 and claim 14) between a wrapper (12) and a liner (14) and connecting the wrapper to the liner to form a vacuum insulated refrigerator structure (F2) for the benefits of forming an improved refrigerator structure (P0016-0017 and F1-2). Thus, Hanley teaches/suggests to a POSITA to position a formed vacuum insulated core between a wrapper and a liner without molds and AFTER the vacuum insulated core is formed. 
In the same field of endeavor, methods of fabricating vacuum insulated material, Tatsumi teaches to mold the vacuum insulated core in molds (P0021-0024 and F3), to remove the molded vacuum insulated core from the molds, and then to position the molded vacuum insulated core between inner functional refrigerator part/structure (P0018, P0030, and F4). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Maier in view of Hiroshi, Kojima, Hanley and/or Tatsumi by excluding the rigid wrapper and the liner from molds and the compression molding step such that at least the male mold is in direct contact with the second barrier film (i.e. upper gas-tight plastic film) during compression molding of the vacuum insulated core for the benefit(s) of conforming the shape of the entire vacuum insulated core (i.e. barrier films and powder) to the shape of the molds and/or enhancing the quality/shaping of the compression molded vacuum insulated core. It would also have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Maier in view of Hiroshi, Kojima, Hanley and/or Tatsumi by positioning the molded vacuum insulated core in the rigid wrapper and the liner after the molded vacuum insulated core is removed from the molds and by connecting the wrapper to the liner to arrive at the claimed invention for the benefit(s) of forming a complete/functional/enhanced vacuum insulated refrigerator structure. 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier (DE 4311510 – with certified English translation – of record) in view of Hiroshi (JP S61168772 with certified English translation – of record), Kojima (JP 2006064090A with English machine translation – of record), Hanley (US 2012/0297813 – of record) and Tatsumi (JP 2010156542A with certified English machine translation – of record) as applied 12 above, and further in view of Miseki (US 2006/0261718 – of record).
Regarding claim 19, while Hanley further teaches to incorporate/include the vacuum insulated cores/panels in the doors of refrigerators (P0016), the combination does not teach that the formed vacuum insulated refrigerator structure comprises a door.
In the same field of endeavor, refrigerator structures, Miseki teaches the concept of positioning/arranging a vacuum insulated core/panel (20) between a wrapper (13e) and a liner (13f) for the benefits of forming an improved refrigerator door (13) (P0042 and F1). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of the combination in view of Miseki by using/shaping/dimensioning the vacuum insulated refrigerator structure as a door purpose(s) of enabling/improving the fabrication of vacuum insulated refrigerator doors, enhancing the heat insulation characteristics and/or dimensions of refrigerator doors and/or forming improved vacuum insulated refrigerator doors. Additionally, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination (See MPEP 2144.04 IV B; in this case, the change of shape from a cabinet to a door via changes to the shape/dimensions of the molds), the proposed modification is deemed obvious and within one of ordinary skill in the art.
Allowable Subject Matter
Claims 1, 4-5, 7, 9-11, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Applicant’s arguments that the prior art, alone or in combination fails to teach, suggest, or obviate each and every newly added limitation of claim 1 and that the newly added limitations make the claimed method non-obvious over the prior art of record are found persuasive. Thus, claims 1, 4-5, 7, 9-11, and 21 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625.  The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743